Citation Nr: 0301170	
Decision Date: 01/21/03    Archive Date: 02/04/03	

DOCKET NO.  99-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
liver dysfunction, to include as secondary to exposure to 
herbicides.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
chloracne and other skin conditions (including nummular 
eczema, acne vulgaris, cystic acne, seborrhea and 
graphaphilia), to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Robert T. Summa, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1965 
to October 1968.

This matter arises from an October 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, that denied 
the benefits sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.

The veteran requested a personal hearing before a 
traveling Member of the Board.  Such a hearing was 
conducted before the undersigned on July 25, 2001; a 
transcript of that proceeding is of record. 

Pursuant to former 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative 
which was accepted by the Board under the provisions of 
38 C.F.R. § 20.1304(a) and (b), as well as any such 
evidence referred to the Board by the originating agency 
under 38 C.F.R. § 19.37(b), was required to be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could 
be fully allowed on appeal without such referral.  

On January 23, 2002, final rules were published in the 
Federal Register amending the Board's Appeals Regulations 
and Rules of Practice to permit the Board to obtain 
evidence, clarify the evidence, cure a procedural defect, 
or perform any other action essential for a proper 
appellate decision in any appeal properly before it 
without having to remand the appeal to the agency of 
original jurisdiction.  The new rules also permit the 
Board to consider additional evidence without having to 
refer the evidence to the agency of original jurisdiction 
for initial consideration and without having to obtain the 
appellant's waiver.  In particular, 38 C.F.R. § 20.1304 
was amended by removing paragraph (c) in its entirety.

The rule changes and amendments made by 67 Fed. Reg. 3099 
(Jan. 23, 2002), were effective as of February 22, 2002.  
The amendments apply to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, and 
to appeals pending, whether at the Board, the United 
States Court of Appeals for Veterans Claims, or the United 
States Court of Appeals for the Federal Circuit, on 
February 22, 2002.  Also, as stated in the Supplementary 
Information that accompanied the final amendments, these 
rules and rule changes apply "to all pending appeals."  67 
Fed. Reg. 3099, 3103-104.  The veteran submitted 
additional evidence to the Board at the aforementioned 
personal hearing.  In October 2001, the Board remanded the 
case to the RO for further action and adjudication.  That 
was accomplished, and the case was returned to the Board 
for further appellate consideration on January 2, 2003.  
Because the RO had an opportunity to review the additional 
evidence submitted at the veteran's personal hearing, the 
recent changes to 38 C.F.R. § 20.1304 are inapplicable.  
The Board will proceed accordingly.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  


2.  The Board denied the veteran service connection for a 
liver disability in July 1987. 

3.  Additional evidence submitted since the Board's July 
1987 decision consists of various statements and testimony 
offered by the veteran, a statement submitted by one of 
his comrades-in-arms, photographs of the veteran while he 
was in military service, and reports of his VA and private 
medical treatment since 1989.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  By decision dated in July 1987, the Board denied the 
veteran service connection for a skin disorder.

5.  Additional evidence submitted since the Board's 1987 
denial consists of various statements and testimony 
offered by the veteran, a statement from one of his 
comrades-in-arms, photographs of the veteran taken while 
he was in military service, and reports of his VA and 
private medical treatment since 1989.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  A skin disability, variously diagnosed as nummular 
eczema, acne vulgaris, cystic acne, seborrhea, and 
graphaphilia, did not have its onset during the veteran's 
military service, and cannot reasonably be attributed to 
an incident of military service, to include exposure to 
herbicides.  


CONCLUSIONS OF LAW

1.  The Board's July 1987 decision that denied service 
connection for a liver disability is final.  38 U.S.C.A. 
§ 7104 (West 1991) & Supp. 2002); 38 C.F.R. § 20.1100 
(2002).  

2.  The evidence received subsequent to the Board's July 
1987 denial is not new and material, and the veteran's 
claim of entitlement to service connection for a liver 
disability is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a)(2002).

3.  The July 1987 Board decision that denied service 
connection for a skin disability is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

4.  Evidence submitted since the July 1987 Board decision 
that denied service connection for a skin disability is 
new and material, and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

5.  A skin disability to include nummular eczema, acne 
vulgaris, cystic acne, seborrhea and graphaphilia, was not 
incurred in or aggravated by active military service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.103, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 


VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending 

on the date of enactment.  Further, the regulations issued 
to implement the VCAA are to be applicable to "any claim 
for benefits received by VA on or after November 9, 2000, 
the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions 
of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran of 
evidence and information necessary to substantiate his 
claims, and inform him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was issued a statement 
of the case, as well as a supplemental statement of the 
case, that informed him of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, by 
letter dated in December 2001, the veteran was informed of 
the impact of the VCAA on his appeal, of VA's duty to 
assist him in obtaining evidence for his claims, what the 
evidence must demonstrate, and which evidence VA will 
acquire on his behalf, as opposed to that evidence or 
information that it was the veteran's responsibility to 
submit.  The veteran also was given an opportunity to 
submit additional evidence in support of his claim, and 
was furnished a personal hearing before the undersigned, 
at which time additional evidence was submitted by the 
appellant.  The record indicates that all relevant facts 
have been properly developed, and that all evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the 
record is complete, the obligation under the VCAA for VA 
to advise a claimant as 

to the division of responsibilities between VA and the 
claimant in obtaining evidence is moot.  Finally, in view 
of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is 
no reasonable possibility that any further development 
could substantiate the claims.

II.  New and Material Evidence to Reopen a Claim of
Entitlement to Service Connection for a Liver Disability

Generally, a final decision by the Board may not 
thereafter be reopened and allowed, and a claim based on 
the same factual basis may not be considered.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 
38 U.S.C.A. § 5108, however, a claim which has been 
disallowed shall be reopened by the Secretary if new and 
material evidence is presented or secured with respect to 
the claim and the former disposition of the claim shall be 
reviewed.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, a three-step analysis must be 
applied.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., 
whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative 
when it tends to prove, or actually proves an issue.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing 
Black's Law Dictionary 1203 (6th ed. 1990).  Second, the 
evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge, 
155 F.3d at 1359, citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the 
prior determination, but is intended to ensure that the 
Board has all potentially relevant evidence before it.  
See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard 

Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New 
evidence will be presumed credible at this point solely 
for the purpose of determining whether a claim should be 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must 
be reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, 
active military service.  See 38 U.S.C.A. § 1110.  In 
addition, service connection may be granted for any 
disability noted during military service and for which 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical or lay evidence, 
if the disability is of the type as to which lay evidence 
is competent to identify its existence.  See 38 C.F.R. 
§ 3.303; see also Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  However, a clinically identifiable "disability" 
must exist.  See 38 U.S.C.A. § 1110.  This also is 
applicable to the statutory presumptions set forth in 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The evidence of record at the time of the Board's July 
1987 decision indicated that the veteran had been 
diagnosed with liver dysfunction in July 1973.  In 
September 1979, a private physician noted that the 
veteran's liver was slightly enlarged.  Liver enzyme 
testing in 1980 and 1981 indicated slightly elevated liver 
enzymes; however, no enlargement of the liver was observed 
during a VA examination conducted in April 1981.  Despite 
abnormal liver function testing and an incident of 
enlargement of the veteran's liver, no chronic hepatic 
disability was diagnosed.  A liver biopsy performed at 
that time was negative for any pathology.

In January 1982, a private physician reported that liver 
enzyme testing conducted during the prior month had been 
within normal limits.  The remainder of the veteran's 
medical records indicated that despite periodic abnormal 
findings during liver function testing, no hepatic 
pathology was diagnosed.


Pertinent evidence submitted subsequent to the Board's 
July 1987 decision includes various statements and 
testimony offered by the appellant, and the reports of his 
VA and private medical treatment and examination since 
1989.  A computerized tomography scan of the veteran's 
liver was conducted in May 1999 by a private physician.  
The veteran's liver appeared normal.  During June 1999, a 
private physician indicated that there was no evidence of 
liver disease.  Similarly, during a VA physical 
examination conducted in March 2002, the veteran's liver 
was observed to be normal.  The physician noted that there 
was nothing either in the veteran's history or during the 
physical examination that would indicate that a 
"disability" of the veteran's liver was present.  

The evidence submitted since the Board rendered its July 
1987 decision is, in part, new because it was not of 
record when that decision was rendered.  However, it does 
not bear "directly and substantially" upon the question of 
whether the veteran's claimed liver disorder was incurred 
in, or aggravated by, military service.  In effect, 
evidence submitted since the Board rendered its July 1987 
decision does not demonstrate that the veteran currently 
has a liver "disability" as contemplated by law.  See 
38 U.S.C.A. § 1110.  Given this, the evidence submitted is 
not probative of the issue at hand.  See Cox, 5 Vet. App. 
at 98.  As such, it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See Hodge, 155 F.3d at 1359.  Accordingly, it is 
insufficient to reopen the claim of entitlement to service 
connection for a liver disorder.  See 38 U.S.C.A. § 5108.

III.  New and Material Evidence to Reopen a Claim of
Entitlement to Service Connection for a Skin Disability

In July 1987, the Board also denied the veteran service 
connection for a skin disability, to include chloracne, 
acne vulgaris, and cystic acne.  That decision is final, 
and may  not be reopened absent new and material evidence.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1100.  


The three-step analysis previously alluded to regarding a 
determination as to whether new and material evidence has 
been presented is applicable to the veteran's claim for 
service connection for a skin disability.  So, too, are 
the provisions of 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

In July 1987, the Board denied the veteran service 
connection for a skin disability, holding that a rash in 
the veteran's groin area that was treated during military 
service was acute and transitory in nature and resolved 
without residual disability, that the veteran did not have 
chloracne, that acne was not present in service or during 
an examination conducted in conjunction with his 
separation from military service, and that no relationship 
had been demonstrated between the veteran's conceded 
exposure to herbicides during his tour of duty in the 
Republic of Vietnam and the development of acne vulgaris 
or cystic acne.  

Among the evidence recently submitted by the veteran is a 
statement from a former comrade-in-arms dated in January 
2002.  Therein, the latter indicates that he and the 
veteran had been stationed together in Germany and Fort 
Riley, Kansas, from October 1967 to October 1968.  He 
indicated that they shared living quarters for a good 
portion of that time, and that he had observed skin 
lesions on the veteran's face, neck, back, chest, upper 
arms, legs, and groin area.  He opined that these appeared 
to be a combination red rash and acne-type lesions.  He 
indicated that he recalled the veteran going on sick call 
on at least one occasion while in Germany for the skin 
lesions, that he was given some sort of lotion or ointment 
to rub on the lesions, but that this did not resolve the 
veteran's skin problems.  Presuming the third party's 
statement to be credible at this point solely for the 
purpose of determining whether the claim should be 
reopened (Justus, 3 Vet. App. at 513), this evidence is 
new and bears directly and substantially on the issue at 
hand because it tends to indicate the presence of skin 
lesions and acne during the veteran's military service.  
Moreover, it is so significant that it must be considered 
in order to decide fairly the merits of the claim.  
Therefore, the Board finds that it is "new and material," 
and the veteran's claim for service connection for a skin 
disability is reopened accordingly.

Having reopened the veteran's claim for service connection 
for a skin disability, the next step is consideration of 
this claim on a de novo basis.  In this context, the Board 
notes that the RO adjudicated the claim on the merits as 
reflected in the August 2002 supplemental statement of the 
case.  Therefore, it is not prejudicial for the Board to 
address the claim on the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's service medical records indicate that he was 
treated for a rash in the groin area in June 1968.  An 
examination conducted in September 1968 in conjunction 
with his discharge from military service reflected normal 
findings pertaining to his skin.  Moreover, the veteran 
denied having any abnormalities associated with his skin.  
During a VA physical examination conducted in September 
1969, no dermatological abnormalities were observed.  
However, treatment notes from a private physician indicate 
that the veteran was seen for acne in May 1969, and that 
as of April 1979, he still had acne on his chest.  A VA 
physical examination conducted in April 1979 reflected 
acne on the veteran's upper arms, shoulders, and back.

VA outpatient treatment records dated in February 1980 
indicate that the veteran was suffering from acne, but 
that this could not be associated to the veteran's Vietnam 
service.  Later that year, the veteran was treated for 
cystic-type acne and acne/folliculitis.  He also was 
observed to have a chronic dermatitis of the impetigo 
type.  Similarly, in July 1983, a VA physician diagnosed 
acne vulgaris of unknown etiology.  However, the acne was 
not consistent with chloracne.  

The remainder of the clinical records reflect more current 
treatment for acne.  However, chloracne has been ruled 
out.  This is exemplified by the report of a private 
physician dated in November 1992.

During testimony before the undersigned, the veteran 
indicated that he had developed skin lesions during his 
tour of duty in the Republic of Vietnam.  He introduced 
Xeroxed copies of photographs to demonstrate his point.  
This is consistent with the statement previously mentioned 
from a comrade-in-arms who indicated that he had known the 
veteran from October 1967 to October 1968 while in 
military service, and that he had observed skin lesions on 
the veteran's face, neck, back, chest, upper arms, legs, 
and groin area that did not respond to treatment.

The only indication of the presence of a chronic skin 
disorder during the veteran's military service is that 
attested to by the veteran and a comrade-in-arms.  It is 
entirely possible that the veteran suffered from periodic 
skin rashes while on active duty.  However, his service 
medical records indicate only that he was treated for a 
skin rash in the groin area, that this apparently 
resolved, and that at the time of the veteran's discharge 
from military service he neither exhibited nor complained 
of abnormalities associated with his skin.  Although he 
was treated for acne not long after his discharge from 
military service, the absence of treatment for this 
disability during service tends to negate the 
applicability of the provisions of 38 C.F.R. § 3.303 
regarding continuity and chronicity of symptomatology.  
Moreover, on various occasions, examining and treating 
physicians have indicated that the veteran's currently 
diagnosed skin disorders are not related to any acute skin 
problems that the veteran experienced during service.  
Absent a nexus between the veteran's currently diagnosed 
nummular eczema, acne vulgaris, cystic acne, seborrhea, 
and graphaphilia, and military service, to include 
exposure to herbicides, there is no reasonable basis upon 
which to predicate a grant of the benefit sought on 
appeal.

The Board finds as to all material issues that the 
evidence is not evenly balanced and that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 
(Fed. Cir. 2001) (the statute 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).



ORDER

New and material evidence not having been submitted to 
reopen a claim of entitlement to service connection for a 
liver disability, the appeal is denied.

New and material evidence has been submitted with regard 
to the veteran's previously denied claim of entitlement to 
service connection for a skin disability, and the claim 
has been reopened.  However, service connection for this 
disorder is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

